     David R. Boyajian, OSB #112582
     Email: dboyajian@schwabe.com
     Kent Roberts, OSB #801010
     Email: ckroberts@schwabe.com
     SCHWABE, WILLIAMSON & WYATT, P.C.
     1211 SW 5th Ave., Suite 1900
     Portland, OR 97204
     Telephone: 503.222.9981
     Facsimile: 503.796.2900

             Attorneys for Plaintiff

                             IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON

                                        PORTLAND DIVISION

      DRY BULK SINGAPORE PTE. LTD.                )
                                                  )
             Plaintiff,                           )
                                                  )       Case No.:
      v.                                          )
                                                  )       IN ADMIRALTY
      Amis Integrity S.A. in personam and         )
      M/V AMIS INTEGRITY (IMO                     )
      9732412) her engines, freights, apparel,    )
      appurtenances, tackle, etc., in rem,        )
                                                  )
             Defendant.

           DECLARATION OF DAVID BOYAJIAN IN SUPPORT OF PLAINTIFF’S
            OPPOSITION TO DEFENDANTS’ MOTION TO VACATE ORDER OF
                                  ARREST
             I, David Boyajian, declare as follows:

             1.     I am counsel for Dry Bulk Singapore PTE. LTD.

             2.     On Thursday, October 17, at 5 PM local, Markus Oberg of LeGros Buchanan &

     Paul, P.S., called my office to notify me he/his firm had been engaged as counsel for the MV


Page 1 -
                                                                                SCHWABE, WILLIAMSON & WYATT, P.C.
            DECLARATION OF DAVID BOYAJIAN IN SUPPORT                                      Attorneys at Law
                                                                                    1211 SW 5th Ave., Suite 1900
            OF PLAINTIFF’S OPPOSITION TO DEFENDANTS’                                    Portland, OR 97204
                                                                                      Telephone: 503.222.9981
            MOTION TO VACATE ORDER OF ARREST                                             Fax: 503.796.2900
     AMIS INTEGRITY and her owners. He asked if the vessel had been arrested yet, and I

     confirmed that it had.

            3.      I suggested we exchange contact information and, while we remained on the

     phone, I sent Mr. Oberg an email providing my direct line and cell phone numbers. Mr. Oberg

     acknowledged receipt by return email.

            4.      Mr. Oberg inquired about the quantum and form of substitute security my client

     would accept in order to release the vessel from arrest. I explained that I would have to check

     with my client, by email, and that I would revert.

            5.      Mr. Oberg never mentioned a motion to vacate (a dispositive motion) or a claim

     for costs arising from a wrongful arrest. We certainly did not discuss “each claim, defense, or

     issue that is the subject of [any] proposed motion”, as LR 7-1 requirs.

            6.      At 6:32 PM, I emailed Mr. Oberg proposing $5 million security in the form of a

     surety bond. Mr. Oberg acknowledged receipt, by email, five minutes later.

            7.      Opposing counsel did not call our offices or send another email prior to filing

     this emergency motion to vacate and claim for wrongful arrest at 1:21 PM on Friday, October

     18.

     ///

     ///

     ///

     ///

     ///

     ///

     ///

     ///

Page 2 -
                                                                                  SCHWABE, WILLIAMSON & WYATT, P.C.
           DECLARATION OF DAVID BOYAJIAN IN SUPPORT                                         Attorneys at Law
                                                                                      1211 SW 5th Ave., Suite 1900
           OF PLAINTIFF’S OPPOSITION TO DEFENDANTS’                                       Portland, OR 97204
                                                                                        Telephone: 503.222.9981
           MOTION TO VACATE ORDER OF ARREST                                                Fax: 503.796.2900
            8.     Contrary to counsel’s certification, the parties did not confer — the first we

     heard of any motion to vacate was when we received notice of electronic filing at 1:21 PM on

     Friday, October 18.


      Dated at Portland, Oregon this 21st day of October, 2019



                                                         s/ David R. Boyajian
                                                       David R. Boyajian, OSB# 112582
                                                       dboyajian@schwabe.com




Page 3 -
                                                                                  SCHWABE, WILLIAMSON & WYATT, P.C.
           DECLARATION OF DAVID BOYAJIAN IN SUPPORT                                         Attorneys at Law
                                                                                      1211 SW 5th Ave., Suite 1900
           OF PLAINTIFF’S OPPOSITION TO DEFENDANTS’                                       Portland, OR 97204
                                                                                        Telephone: 503.222.9981
           MOTION TO VACATE ORDER OF ARREST                                                Fax: 503.796.2900
